Citation Nr: 1707611	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating prior to September 8, 2011, and in excess of 10 percent thereafter for left elbow cubital tunnel compression.

2. Entitlement to a compensable rating for right elbow cubital tunnel compression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983 and January 1986 to June 2006, with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for compensable ratings for his right and left elbow cubital tunnel compression.

During the course of the appeal, the RO increased the rating for the Veteran's left elbow cubital tunnel compression to 10 percent, effective September 8, 2011.  Therefore, the issue has been characterized as shown on the first page of this decision.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that additional evidence, to include VA treatment records dated from November 2015 to January 2017, has been added to the record since the most recent adjudication of the Veteran's increased rating claims in the February 2016 supplemental statement of the case.  He has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  However, as his claims are being remanded, the AOJ will have an opportunity to review all of the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran contends that his service-connected bilateral elbow cubital tunnel compression is more severe than the currently assigned evaluations and, as such, higher ratings are warranted.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his bilateral elbow cubital tunnel compression.  In this regard, the Board observes that he was last examined by VA in February 2006 in connection with his original claim for service connection.  While the AOJ has attempted to have him examined in June 2009 in connection with his claim for an increased rating, he failed to report as he was deployed to Afghanistan as a civilian employee.  The AOJ also attempted to have a VA examiner provide an assessment of the Veteran's disability without an examination in December 2015; however, the examiner indicated that such would not be possible as the Veteran needed to be examined.  Further, in light of the Veteran's deployment, the AOJ provided him with a Disability Benefits Questionnaire that could be completed by a medical professional in February 2016; however, he has not returned such document.  The record further reflects that the Veteran returned from Afghanistan in the spring of 2016, at which time he underwent a VA examination in April 2016 in reference to his back disability; however, he subsequently redeployed to Kuwait, where he will be until July 2017.  In light of his current employment abroad, the Veteran has requested that the AOJ send him notification 2 to 3 months in advance of a scheduled VA examination so he can make the necessary travel arrangements.  Despite the AOJ's attempts to afford the Veteran a VA examination, none have been successful and, as discussed below, the evidence suggests that his bilateral elbow cubital tunnel compression symptomatology may have increased in severity since the February 2006 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination, tailored to his specific circumstances in light of his current deployment, in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In this regard, in correspondence, to include his October 2011 substantive appeal, the Veteran stated that he experiences numbness, cramping, tingling, and pain in his fingers, hands, and right arm.  He reported taking medication for pain and repositioning his arms for relief.  In April 2014 correspondence, the Veteran reported pain in both of his arms, hands, and fingers that has been getting worse over the past several years.  He reported having extreme difficulty, discomfort, severe pain, continual numbness, and daily tingling sensation in his arms, hands, and fingers bilaterally.  The Veteran indicated that he had sudden hand cramps while eating; gripping the steering wheel when driving; and when holding pencils, pens, tools, hair clippers, and light bulbs.  He also experienced numbness in his arms below the elbows while sleeping, and indicated that the condition makes it difficult to be intimate with his wife.  

Furthermore, the medical evidence of record reflects that, in a September 2011 VA treatment record, the Veteran had paresthesias/numbness in the bilateral fourth and fifth digits beginning in 2002, which became progressively worse.  He also reported having difficulty relaxing the hand after gripping items or performing fine finger movements and having a sharp electrical shock-like pain when removing his shirt.  The pain also impacted his ability to sign his name repeatedly, change a light bulb, and use a screwdriver.  Another VA treatment, from October 2012, indicates that the Veteran experiences pain in his right shoulder, down the arm, and to the first three fingers on his hand.

Thus, a remand is necessary in order to schedule the Veteran for an appropriate VA examination, tailored to his specific circumstances in light of his current deployment, in order to assess the current nature and severity of his bilateral elbow cubital tunnel compression, which includes examination of the Veteran's neurological symptoms and, because his disabilities were originally rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-8516, range of motion testing.  With regard to range of motion testing, the Board notes that the United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Further, the Veteran should also be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his bilateral elbow cubital tunnel compression.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records dated from January 2017 to the present should be obtained.  Finally, the AOJ should readjudicate the Veteran's increased rating claims based on the entirety of the record, to include the evidence received since the issuance of the February 2016 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, obtain all outstanding records, to include updated VA treatment records dated from January 2017 to present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current severity of his right and left elbow cubital tunnel compression.  In this regard, the AOJ should tailor the scheduling of the examination to his specific circumstances in light of his current deployment (i.e., provide him 2 to 3 months' notice of the examination and/or schedule it after July 2017 when he will be back in the United States).  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished.

The examiner should identify the current nature and severity of all manifestations of the Veteran's right and left elbow cubital tunnel compression.  

With regard to orthopedic manifestations, the examiner should record the range of motion of the elbows observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral elbow disability conducted in February 2006.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

With regard to neurological manifestations, the examiner should indicate whether the resulting impairment is best characterized as neuritis, neuralgia, or paralysis. The examiner should then identify the associated symptoms of the neurological deficit and the severity of the deficit (i.e., whether there is incomplete paralysis that is mild, moderate, or severe).

The examiner should also describe the functional impact, if any, the Veteran's right and left elbow cubital tunnel compression has on his daily life and employability.

Any opinion expressed should be accompanied by supporting rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

